DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Fig. 1-4
Species II: Fig. 5-8
Species III: Fig. 9a-d
Species IV: Fig. 10a-d
Species V: Fig. 11a-d
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1, 3, 8, and 9.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-V lack unity of invention because even though the inventions of these groups require the technical feature of a reclosure system comprising a bottle and a reversible lid, wherein the bottle comprises a bottle neck having an axial extension and a mouth providing access to the interior of the bottle, and said bottle neck further comprising a circumferential wall portion being provided with a first locking means, and the reversible lid being configured to be removably connected to the bottle neck, wherein a first side of the reversible lid comprises a collar comprising a second locking means configured to selectively allow the reversible lid to sealingly close off the mouth of the bottle neck by the second locking means engaging the first locking means of the bottle neck, and a second side of the reversible lid, opposite the first side, comprising a third locking means configured to selectively engage the bottle neck; whereby in a condition when the third locking means engages the bottle neck, a through-going venting hole is defined in an interface between the reversible lid and the bottle neck, said through-going venting hole allowing a communication between the interior of the bottle and the ambience, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Herr (US 4526281).  Herr teaches a reclosure system (Figs. 1, 2, 7, 8) comprising a bottle (14) and a reversible lid (10), wherein the bottle comprises a bottle neck having an axial extension and a mouth providing access to the interior of the bottle, and said bottle neck further comprising a circumferential wall portion being provided with a first locking means (28), and the reversible lid being configured to be removably connected to the bottle neck, wherein a first side (i.e. lower half) of the reversible lid comprises a collar (20) comprising a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733